Citation Nr: 1139258	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  09-15 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Recognition of the appellant as the Veteran's surviving spouse for Department of Veterans Affairs (VA) benefits purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969, with additional service in the Kansas Army National Guard.  He died on March [redacted], 2007.  The appellant seeks recognition as the Veteran's surviving spouse.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the VA Regional Office (RO) in Wichita, Kansas.  

The Board notes that the instant matter was previously before that Board in November 2010, at which time the Board denied the appellant entitlement to recognition as the surviving spouse of the Veteran for VA benefits purposes.  Thereafter, the appellant filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In May 2011, the Veteran's representative and VA's General Counsel filed a Joint Motion with the Court to vacate the Board's decision and remand the case, which was granted by the Court that same month.  The basis for the Joint Motion included the Board's failure to provide sufficient reasons and bases for its denial of the appellant's claim of entitlement to recognition as the Veteran's surviving spouse.  The Joint Motion indicated that the Board had failed to consider evidence reflecting that the appellant and the Veteran had filed their taxes together after their divorce and discuss whether such evidence established a "present marriage agreement" between the parties.

The appellant also submitted additional evidence to the Board after the appeal was re-certified to the Board.  The submission of such evidence was accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2011).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant and the Veteran were married in July 1972; they divorced in October 2006.  

2.  The Veteran died in March 2007.  

3.  The evidence of record demonstrates that the appellant and the Veteran cohabitated after their divorce but did not enter into a marriage agreement or hold themselves out as husband and wife.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the surviving spouse of the Veteran have not been met.  38 U.S.C.A. §§ 101, 103, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.54, 3.205 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The record shows that the appellant and the Veteran were married in [redacted], Kansas, in July 1972, at which time they were both residents of that city and state.  A copy of a decree of divorce shows that they divorced on October [redacted], 2006.  

In August 2006, the appellant sent an e-mail to certain friends and family notifying them of her decision to file for divorce from the Veteran.  She indicated that the divorce was a good thing for her, stating the she was "extremely happy to have finally made the decision."  The appellant noted that her children and sister were not supportive of her decision because they felt as though she was deserting a man in poor health.  She stated, however, that she had tried to assure them that the Veteran and she were "still friends" and that the Veteran knew he could count on her.  The appellant also reported that she planned on making an offer on a house of her own.

In a separate e-mail to a friend, the appellant stated that her son was not speaking to her but that she hoped he would come around when he saw that she and the Veteran were "essentially the same except [they were] going to be in different houses."  She again indicated that she was not deserting the Veteran.  In another e-mail dated in September 2006, the appellant stated that one of the main reasons she was divorcing the Veteran was because she could no longer take care of him if he did not desire to take care of himself.  

The Veteran died in March 2007.  His death certificate listed his marital status as divorced and the appellant as his "former spouse."  In an April 2007 e-mail, the appellant stated that she felt no guilt over the divorce because she had tried for years to help the Veteran take care of himself.  She indicated that her family blamed her for the Veteran's death, stating that had she not divorced the Veteran he would still be alive and that had she checked on him more frequently, he would not have been dead for three days before being discovered by his daughter.  

In April 2008, the appellant filed a claim for dependency and indemnity compensation (DIC) benefits.  She listed her relationship to the Veteran as "surviving spouse (common law)."  She indicated that she and the Veteran had separated in January 2007 due to health reasons.  She maintained, however, that a common-law marriage existed until the date of the Veteran's death.  

The appellant submitted a statement of marital relationship wherein she reported that she and the Veteran had lived together as husband and wife but that they had separated in January 2007 due to health reasons.  She also submitted numerous statements from friends and family who offered their views of the relationship status.  D.M. stated that "the divorce was nothing more than a legal term."  D.M. stated the Veteran and the appellant had remained friends and had agreed that the appellant would take care of their home and assets in the event of the Veteran's death.  D.M. noted that "[t]his in turn gave them great resolution to years of unhappiness.  Freedom."  

Their daughter stated that caring for the Veteran had taken a toll on her parents' relationship and that eventually, the appellant decided that it was best for them to end their 34-year marriage.  She stated that the appellant remained living with the Veteran for several months after the divorce until she found a place of her own, during which time they did things together.  The daughter noted that the Veteran could no longer drive, so the appellant drove him to meet their grandson.  The daughter stated her belief that "the divorce was the best thing that could have happened for [the Veteran]," indicating that in his last months, he was able to pursue the things he had always wanted to do.  The daughter noted that "[t]here were not hard feelings between the two--only a good friendship."

The appellant's sister stated that after the divorce, the appellant and the Veteran went out to eat together and attended concerts together.  The appellant's co-worker stated that the appellant and the Veteran were a couple during their marriage and after their divorce.  She provided a list of things that she "felt kept [the appellant] and [the Veteran] as friends during and after marriage," to include activities such as going out to eat together, attending church together, and visiting their first grandchild together.  The co-worker stated that after the appellant had moved into her own home, she would often cook meals for the Veteran and invite him to eat with her.  A mutual friend stated the appellant would often check on the Veteran during her lunch hour.  It was the friend's belief that although their legal marriage had ended, they were "still together emotionally."  

The appellant also submitted copies of bank records and insurance policies.  Bank statements dated in January and March 2007 listed the appellant and the Veteran as joint holders of a checking account.  The appellant also submitted evidence of a joint "Christmas Club" account listing both herself and the Veteran as account holders after his death.  Copies of checks signed by the Veteran after their divorce listed the appellant's name.  A transfer of title for a sale of truck that had been registered in the appellant's and the Veteran's name was also submitted, as was a copy of an insurance card for a 2003 Kia Spectra, which listed the appellant and the Veteran as the insureds.  The insurance card indicated that the policy was from October 11, 2006, through August 31, 2007.  The appellant was also listed as the beneficiary of the Veteran's Individual Retirement Accounts (IRAs).

In April 2008, the appellant's daughter submitted a supporting statement regarding her parents' marriage.  She stated that the Veteran and the appellant were generally known as husband and wife, that she considered them to be husband and wife, that neither the Veteran nor the appellant ever denied their marriage.  

In a June 2008 statement from the appellant's then-appointed representative written per her request, it was noted that the appellant had been recognized as the Veteran's surviving spouse by VA when she was granted burial benefits.  The letter set forth the evidence in support of a common-law marriage, to include joint bank accounts, the filing of income taxes together, and the listing of the appellant as the Veteran's IRA beneficiary.

In an October 2008 statement, the appellant noted that even though she and the Veteran did not live together after January 10, 2007, she would stop by their house daily to make sure that the Veteran was taking proper care of himself.  She reported that the divorce was due to mental stress because the Veteran did not properly manage his diabetes.  She stated that the stress made her a shrew and their marriage miserable.  She expressed regret over moving into her own home, but stated that she was a "good friend" to the Veteran until that date of his death.  The appellant further indicated that although a judge had declared them to be divorced, she still "felt responsible for the Veteran and thought of him as her husband."  She then stated, however, that "[t]he burden of anxiety was lifted by the divorce [and] helped me to become kinder and more patient with [the Veteran], knowing that he was solely responsible for himself."

Also of record is a copy of an article written about the Veteran after his death in which the appellant was quoted as his wife.  In her VA Form 9 (Appeal to the Board), the appellant stated that her decision to move out of the home that she had shared with the Veteran until January 2007 was "a 'Tough Love' stance" that she had hoped would signify to him that he needed to take better care of himself.

II.  Analysis

A.  Recognition of Common-Law Marriage

The surviving spouse of a deceased veteran who died from a service-connected or compensable disability may be eligible for DIC benefits.  38 U.S.C.A §§ 1310 (West 2002).  A "spouse" is a person of the opposite sex whose "marriage" to the Veteran meets the requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a) (2011).  "Marriage" means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j) (2011).  

To be recognized as the Veteran's surviving spouse for the purpose of establishing entitlement to VA benefits, the appellant must be a person of the opposite sex who was the spouse of a Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse) and has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1).  The requirement of continuous cohabitation "will be considered as having been met when the evidence shows that any separation was due to misconduct of, or procured by, the veteran without the fault of the surviving spouse."  38 C.F.R. § 3.53(a).  "If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken."  38 C.F.R. § 3.53(b) (2011). "The statement of the surviving spouse as to the reason for separation will be accepted in the absence of contradictory information."  Id.

The Board finds that the appellant and the Veteran were legally divorced in October 2006 and did not subsequently remarry.  The appellant has not challenged the validity of the divorce decree.  Rather, the appellant asserts that subsequent to October 2006, she and the Veteran maintained what should be legally recognized as a common-law marriage under the laws of Kansas, the state in which she and Veteran resided at the time.

To establish a common-law marriage in Kansas, a plaintiff must prove (1) capacity of the parties to marry; (2) a present marriage agreement between the parties; and (3) a holding out to the public as husband and wife.  Fleming v. Fleming, 559 P.2d 329, 331 (Kansas 1977).  Each element must coexist to establish a common-law marriage.  Id.  "Although the marriage agreement need not be in any particular form, it is essential there be a present mutual consent to the marriage between the parties."  Driscoll v. Driscoll, 552 P.2d 629, 632 (Kansas 1976).  The burden to prove a common-law marriage rests upon the party asserting it.  In re Adoption of X.J.A., 166 P.3d 396 (Kansas 2007).

In the instant case, the Board finds that there is no question as to the capacity of the parties to marry.  However, upon review of the evidence of record, the Board finds that no agreement to marry was established, nor did the appellant and Veteran hold themselves out to the public as man and wife after their divorce.  

Although the appellant has presented evidence that she and the Veteran lived together after their legal divorce in October 2006 until January 2007, shared a bank account, maintained a joint title on a car, were insured together, and that she was the beneficiary of the Veteran's IRAs, that evidence does not affirmatively establish that the appellant and the Veteran actually contemplated or entered into a new agreement to become husband and wife after their divorce in October 2006.  

In this regard, the Board notes that the appellant and Veteran were legally divorced in October 2006 and the Veteran passed away less than 6 months later.  Given that the appellant and Veteran were married for 34 years and clearly maintained a close friendship after their divorce, it is not inconceivable that they would maintain joint property and bank accounts, or that the appellant would remain the beneficiary of the Veteran's IRAs, especially in light of the fact that the appellant intended to still care for the Veteran after their divorce given his poor health.

Further, as to the suggestion that the appellant and Veteran filed their taxes together, the Board notes that that statement was made by the appellant's then-appointed representative in a letter written on her behalf to VA.  Never has the appellant indicated that she and Veteran jointly filed their taxes after their divorce.  Given the fact that the appellant herself has not proffered such an assertion, the Board finds the statement made by the Veteran's then-appointed representative in his 2008 letter carries little weight as to the issue as hand.  Moreover, as will be discussed below, while filing taxes jointly may imply a marriage relationship, the explicit evidence that there was no mutual intent to be husband and wife is of greater evidentiary value and, in this case, more persuasive.

In her August 2006 e-mail, the appellant stated that her decision to divorce the veteran was "a good thing" for her and that she was "extremely happy to have finally made the decision."  She stated that it was her intent to remain "friends" with the Veteran.  In an April 2007 e-mail, the appellant stated that she felt no guilt over the divorce because she had tried for years to help the Veteran take care of himself.  The e-mail indicated that she did not see the Veteran on a daily basis.  On the Veteran's death certificate, the appellant was listed as the "former spouse."  Further, although in an October 2008 letter, the appellant indicated that she thought of the Veteran as her husband and felt responsible for him, in that same document, she stated that she had become kinder and more patient "knowing that he was solely responsible for himself."  This evidence does not suggest that the appellant and the Veteran had entered into a marriage agreement after their divorce.  Rather, it proves the contrary.  

The Board also does not find the written statements provided in support of the claim to be particularly helpful, as they generally submit that the appellant and the Veteran had remained "good friends."  The Board finds it compelling that none of statements submitted in support of the appellant's claim refer to the appellant and the Veteran as husband and wife.  Although the daughter's supporting statement regarding marriage noted that the appellant and the Veteran were generally known as husband and wife, in a separate letter she stated that the appellant and the Veteran "decided it was best for them to end the thirty-four year marriage and remain good friends."  She specifically noted that "[t]here were not hard feelings between the two--only a good friendship."  Moreover, even though the appellant's sister referred to them as a couple after their divorce, she noted the things that had enabled the appellant and Veteran to remain "friends" after their marriage had ended.  No mention was made of the appellant and Veteran remaining husband and wife after their divorce.  

It appears from the various statements of record that the consensus, even among friends and family members, was that the Veteran and the appellant had divorced and were no long married after the divorce.  They may have remained good friends, or remained "together emotionally," but this does not make for a marriage when the express actions showed an intent to be divorced, and as the appellant has indicated, to be independent, with the Veteran being "solely responsible for himself."  Such is not the making of a marriage relationship.

Thus, the evidence intending to support a finding of common-law marriage in actuality weighs against it, as the evidence does not indicate that the appellant and Veteran were thought of as husband and wife by their close friends and family; rather, the statements clearly show that the appellant and Veteran were thought to be "friends."  This weighs against a finding that the appellant and Veteran held themselves out to the public as husband and wife.

The Board also finds compelling that fact that the appellant does not actually speak to any mutual agreement between herself and the Veteran to reestablish a marital relationship after their divorce.  Rather, the appellant describes the divorce as a legal transaction that did not alter the essential feelings that she had for the Veteran.  However, emotional attachment does not equate to a legally recognized marital relationship.  Thus, although a present marriage agreement need not be in any particular form, there still must be some evidence of mutual consent to enter into a contract to assume the marriage status at the time the contract was made.  That evidence is lacking in this case.

Further, although the appellant has referred to her relationship with the Veteran as a common-law marriage, there is no evidence demonstrating that it was the intent of the Veteran to be married to appellant after their divorce.  As stated above, under Kansas law there must be mutual consent to a marriage agreement.  In the absence of evidence suggesting that both the appellant and the Veteran agreed to be married or remain married after their legal divorce, there can be no valid common-law marriage under the laws of Kansas and, in turn, the appellant cannot be said to be the surviving spouse of the Veteran for VA benefits purposes.  See 38 C.F.R. §§ 3.1(j), 3.50(b).  As stated above, the fact that the appellant and the Veteran may have filed taxes returns together or maintained joint accounts and property does not prove intent to be married.  It may imply such a relationship, but such an implication is outweighed by the express actions and statements regarding the true nature of the relationship after the divorce.  Although these actions are indicative of a mutual caring and respect for one another, the evidence does not satisfy the appellant's burden of proving that she and Veteran assumed a marriage contract after their legal divorce.  This is especially so in light of the expressed intent to divorce and remain friends who cared for one another.  The appellant even indicated that the divorce came as a relief to her, or in other words appears to have been a release from being bound any longer to a marriage.

As to the appellant's argument that VA recognized her as the surviving spouse when it granted her claim for burial benefits, the Board notes that a claim for burial benefits may be executed by the funeral director, the individual whose personal funds were used to pay burial, funeral, and transportation expenses, or the executor or administrator of the estate of the veteran or the estate of the person who paid the expenses of the veteran's burial or provided such services.  38 C.F.R. § 3.1601(a)(1)(i)-(iii) (2011).  Here the evidence shows that the appellant was granted burial benefits because she bore the expense for the Veteran's funeral and not because she was recognized as his surviving spouse.

B.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The RO received the appellant's claim for DIC benefits in April 2008.  That same month, the RO sent to her a letter informing her that before it could proceed with her claim, it must first be determined whether she was in fact the Veteran's surviving spouse.  The letter advised the appellant of the information already in VA's possession and the evidence that VA would obtain on her behalf, as well as of the evidence that she was responsible for providing to VA.

The letter did not specifically inform the appellant of the types of evidence that she could submit to substantiate her claim.  However, from the outset the appellant has demonstrated actual knowledge of what was required to establish herself as the Veteran's surviving spouse for VA benefits purposes.  She submitted lay statements from persons who knew of her relationship with the Veteran, as well as documentation of joint accounts, and personal correspondence discussing her relationship with the Veteran.  The appellant has not disputed the contents of the VCAA notice in this case.  Given the facts of this case, the Board finds that the appellant had a meaningful opportunity to participate in the development of her claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (finding non-prejudicial a notice error where appellant had demonstrated actual knowledge of the evidence needed to substantiate the claim thus affording a meaningful opportunity to participate in the adjudication of the claim).  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the appellant in obtaining the evidence necessary to substantiate her claim.  All available evidence pertaining to the appellant's claim has been obtained.  The evidence includes her marriage certificate and divorce decree, as well as lay statements in support of her claim.  The appellant elected to not have a hearing in his case.  Moreover, because the issue is not medical in nature, there was duty to provide a medical examination or obtain a medical opinion.  Thus, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.


ORDER

Entitlement to recognition of the appellant as the surviving spouse of the Veteran for purposes of establishing eligibility for VA benefits is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


